Exhibit 10.42

 

SENIOR SUBORDINATED

SECURITY AGREEMENT

 

THIS SENIOR SUBORDINATED SECURITY AGREEMENT (the “Agreement”), dated as of the
25th day of October, 2004, between CHURCHILL CAPITAL PARTNERS IV, L.P., a
Delaware limited partnership (the “Secured Party”), and PW Eagle, Inc., a
Minnesota corporation (the “Debtor”).

 

WHEREAS, pursuant to that certain Senior Subordinated Note Purchase Agreement
between the Secured Party and the Debtor of even date herewith (the “Note
Purchase Agreement”), the Secured Party has agreed to purchase Senior
Subordinated Notes issued by the Debtor in the aggregate principal amount of
Sixteen Million Dollars ($16,000,000); and

 

WHEREAS, the Debtor has agreed to enter into this Security Agreement in order to
induce the Secured Party, inter alia, to enter into the Note Purchase Agreement
and to purchase the Notes issued by the Debtor thereunder;

 

NOW, THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. Definitions. Except as to those terms otherwise defined in this Agreement,
(a) all capitalized terms used in this Agreement shall have the respective
meanings ascribed to them in the Note Purchase Agreement, (b) the terms Account,
Certificated Security, Chattel Paper, Commercial Tort Claims, Deposit Account,
Document, Electronic Chattel Paper, Equipment, Financial Asset, Fixture, General
Intangibles, Goods, Instruments, Inventory, Investment Property,
Letter-of-Credit Rights, Payment Intangibles, Proceeds, Security, Security
Entitlement, Software, Supporting Obligations, Tangible Chattel Paper and
Uncertificated Security have the respective meanings assigned thereto under the
UCC; (c) all terms affecting Collateral having the meanings assigned thereto
under the UCC shall be deemed to mean such property, whether now owned or
hereafter created or acquired by the Debtor or in which the Debtor now has or
hereafter acquires any interest; and (d) the following terms shall have the
definitions set forth below:

 

“Account Debtor” means any Person who is or may become obligated under or on
account of any Account, Contract Right, Chattel Paper or General Intangible.

 

“Computer Hardware and Software” means all of the Debtor’s rights (including
rights as licensee and lessee) with respect to (i) computer and other electronic
data processing hardware, including all integrated computer systems, central
processing units, memory units, display terminals, printers, computer elements,
card readers, tape drives, hard and soft disk drives, cables, electrical supply
hardware, generators, power equalizers, accessories, peripheral devices and
other related computer hardware; (ii) all Software and all software programs
designed for use on the computers and electronic data processing hardware
described in clause (i) above, including all operating system software,
utilities and application programs in any form (source

 



--------------------------------------------------------------------------------

code and object code in magnetic tape, disk or hard copy format or any other
listings whatsoever); (iii) any firmware associated with any of the foregoing;
and (iv) any documentation for hardware, Software and firmware described in
clauses (i), (ii) and (iii) above, including flow charts, logic diagrams,
manuals, specifications, training materials, charts and pseudo codes.

 

“Contract Right” means any right of the Debtor to payment under a contract for
the sale or lease of goods or the rendering of services, which right is at the
time not yet earned by performance.

 

“Intellectual Property” means all past, present and future trade secrets,
know-how and other proprietary information; trademarks, internet domain names,
service marks, trade dress, trade names, business names, designs, logos, slogans
(and all translations, adaptations, derivations and combinations of the
foregoing) indicia and other source and/or business identifiers, and the
goodwill of the business relating thereto and all registrations or applications
for registrations which have heretofore been or may hereafter be issued thereon
throughout the world; copyrights (including copyrights for computer programs)
and copyright registrations or applications for registrations which have
heretofore been or may hereafter be issued throughout the world and all tangible
property embodying the copyrights; unpatented inventions (whether or not
patentable); patent applications and patents; industrial design applications and
registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, computer Software, source codes,
object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; the right
to sue for all past, present and future infringements of any of the foregoing;
all other intellectual property; and all common law and other rights throughout
the world in and to all of the foregoing.

 

“Obligations”, as used herein, means all of the indebtedness, obligations and
liabilities of the Debtor to the Secured Party, individually or collectively,
whether direct or indirect, joint or several, absolute or contingent, due or to
become due (including any of the foregoing that arises after the filing of a
petition by or against the Debtor under the Bankruptcy Code, even if the
obligations fail to accrue because of the automatic stay of §362 or otherwise),
now existing or hereafter arising under or in respect of the Note Purchase
Agreement, the Notes and all other instruments or agreements executed and
delivered pursuant thereto or in connection therewith, including but not limited
to any modifications, renewals, extensions, restatements or amendments of any of
the foregoing.

 

“Representative” means any Person acting as agent, representative or trustee on
behalf of the Secured Party from time to time.

 

“State” means the State of Minnesota.

 

“UCC” means the Uniform Commercial Code as in effect in the State on the date of
this Agreement, as it may be amended or otherwise modified.

 

2. The Security Interests. In order to secure the prompt payment and the
performance of all Obligations, the Debtor hereby grants to the Secured Party a
continuing Lien upon all of the Debtor’s assets, including all of the following
property and interests in property

 

2



--------------------------------------------------------------------------------

of the Debtor whether now owned or existing or hereafter created, acquired or
arising and wherever located (hereinafter collectively referred to as the
“Collateral”):

 

(i) Accounts;

 

(ii) Certificated Securities;

 

(iii) Chattel Paper;

 

(iv) Computer Hardware and Software and all rights with respect thereto,
including, any and all licenses, options, warranties, service contracts, program
services, test rights, maintenance rights, support rights, improvement rights,
renewal rights and indemnifications, and any substitutions, replacements,
additions or model conversions of any of the foregoing;

 

(v) Contract Rights;

 

(vi) Deposit Accounts;

 

(vii) Documents;

 

(viii) Equipment;

 

(ix) Financial Assets;

 

(x) Fixtures;

 

(xi) General Intangibles, including Payment Intangibles and Software;

 

(xii) Goods (including all of its Equipment, Fixtures and Inventory), and all
accessions, additions, attachments, improvements, substitutions and replacements
thereto and therefor;

 

(xiii) Instruments;

 

(xiv) Intellectual Property;

 

(xv) Inventory;

 

(xvi) Investment Property;

 

(xvii) money (of every jurisdiction whatsoever);

 

(xviii) Letter-of-Credit Rights;

 

(xix) Payment Intangibles;

 

(xx) Security Entitlements;

 

3



--------------------------------------------------------------------------------

(xxi) Software;

 

(xxii) Supporting Obligations;

 

(xxiii) Uncertificated Securities; and

 

(xxiv) to the extent not included in the foregoing, all other personal property
of any kind or description;

 

together with all books, records, writings, data bases, information and other
property relating to, used or useful in connection with, or evidencing,
embodying, incorporating or referring to any of the foregoing, and all Proceeds,
products, offspring, rents, issues, profits and returns of and from any of the
foregoing.

 

3. Perfection and Scope.

 

3.1 Authorization to File Financing Statements. The Debtor hereby irrevocably
authorizes the Secured Party at any time and from time to time to file in any
Uniform Commercial Code jurisdiction any initial financing statements and
amendments thereto that (a) indicate the Collateral (i) as all assets or all
personal property of the Debtor or words of similar effect, regardless of
whether any particular asset comprised in the Collateral falls within the scope
of Article 9 of the Uniform Commercial Code of the State or such jurisdiction,
or (ii) as being of an equal or lesser scope or with greater detail, and (b)
contain any other information required by part 5 of Article 9 of the Uniform
Commercial Code of the State for the sufficiency or filing office acceptance of
any financing statement or amendment, including (x) whether the Debtor is an
organization, the type of organization and any organization identification
number issued to the Debtor and, (y) in the case of a financing statement filed
as a Fixture filing or indicating Collateral as as-extracted collateral or
timber to be cut, a sufficient description of real property to which the
Collateral relates. The Debtor agrees to furnish any such information to the
Secured Party promptly upon request.

 

3.2 Other Actions. To insure the attachment, perfection and priority of, and the
ability of the Secured Party to enforce, the Secured Party’s security interest
in the Collateral, the Debtor agrees, in each case at the Debtor’s own expense,
to take the following actions with respect to the following Collateral to the
extent that any such action does not cause the Debtor to violate the terms of
the Senior Credit Agreement or the Senior Subordination Agreement, in each case
as such document is in effect as of the date hereof or as amended with the
consent of Secured Party:

 

a. Instruments and Tangible Chattel Paper. If the Debtor shall at any time hold
or acquire any Instruments or Tangible Chattel Paper, the Debtor shall forthwith
endorse, assign and deliver the same to the Secured Party or its Representative,
accompanied by such instruments of transfer or assignment duly executed in blank
as the Secured Party may from time to time specify.

 

b. Deposit Accounts. For each Deposit Account that the Debtor at any time opens
or maintains, the Debtor shall, at the Secured Party’s request and option,
pursuant to an

 

4



--------------------------------------------------------------------------------

agreement in form and substance satisfactory to the Secured Party, either (a)
cause the depositary bank to agree to comply at any time with instructions from
the Secured Party to such depositary bank directing the disposition of funds
from time to time credited to such Deposit Account, without further consent of
the Debtor, or (b) arrange for the Secured Party to become the customer of the
depositary bank with respect to the Deposit Account, with the Debtor being
permitted to exercise rights to withdraw funds from such Deposit Account only
with the consent of the Secured Party. The Secured Party agrees with the Debtor
that the Secured Party shall not give any such instructions or withhold any
withdrawal rights from the Debtor, unless an Event of Default has occurred and
is continuing, or, after giving effect to any withdrawal not otherwise permitted
by the Note Purchase Agreement or this Agreement, would occur. The provisions of
this Section 3.2(b) shall not apply to (i) any Deposit Account for which the
Debtor, the depositary bank and the Secured Party have entered into a cash
collateral agreement specially negotiated among the Debtor, the depositary bank
and the Secured Party for the specific purpose set forth therein, and (ii)
Deposit Accounts specially and exclusively used for payroll, payroll taxes and
other employee wage and benefit payments to or for the benefit of the Debtor’s
salaried employees.

 

c. Investment Property. If the Debtor shall at any time hold or acquire any
Certificated Securities, the Debtor shall forthwith endorse, assign and deliver
the same to the Secured Party or its Representative, accompanied by such
instruments of transfer or assignment duly executed in blank as the Secured
Party may from time to time specify. If any Securities now or hereafter acquired
by the Debtor are uncertificated and are issued to the Debtor or its nominee
directly by the issuer thereof, the Debtor shall immediately notify the Secured
Party thereof and, at the Secured Party’s request and option, pursuant to an
agreement in form and substance satisfactory to the Secured Party, either (i)
cause the issuer to agree to comply with instructions from the Secured Party or
its Representative as to such Securities, without further consent of the Debtor
or such nominee, or (ii) arrange for the Secured Party or its Representative to
become the registered owner of the Securities. If any Securities, whether
certificated or uncertificated, or other Investment Property now or hereafter
acquired by the Debtor are held by the Debtor or its nominee through a
securities intermediary or commodity intermediary, the Debtor shall immediately
notify the Secured Party thereof and, at the Secured Party’s request and option,
pursuant to an agreement in form and substance satisfactory to the Secured
Party, either (x) cause such securities intermediary or commodity intermediary,
as applicable, to agree to comply with entitlement orders or other instructions
from the Secured Party or its Representative to such securities intermediary as
to such Securities or other Investment Property, or to apply any value
distributed on account of any commodity contract as directed by the Secured
Party or its Representative to such commodity intermediary, in each case without
further consent of the Debtor or such nominee, or (y) in the case of Financial
Assets or other Investment Property held through a securities intermediary,
arrange for the Secured Party or its Representative to become the entitlement
holder with respect to such Investment Property, with the Debtor being
permitted, only with the consent of the Secured Party, to exercise rights to
withdraw or otherwise deal with such Investment Property.

 

d. Collateral in the Possession of a Bailee. If any Goods are at any time in the
possession of a bailee, the Debtor shall promptly notify the Secured Party
thereof and, if requested by the Secured Party, shall promptly obtain an
acknowledgement from the bailee, in form and substance satisfactory to the
Secured Party, that the bailee holds such Collateral for the

 

5



--------------------------------------------------------------------------------

benefit of the Secured Party and shall act upon the instructions of the Secured
Party, without the further consent of the Debtor. The Secured Party agrees with
the Debtor that the Secured Party shall not give any such instructions unless an
Event of Default has occurred and is continuing or would occur after taking into
account any action by the Debtor with respect to the bailee.

 

e. Electronic Chattel Paper and Transferable Records. If the Debtor at any time
holds or acquires an interest in any Electronic Chattel Paper or any
“transferable record,” as that term is defined in Section 201 of the federal
Electronic Signatures in Global and National Commerce Act, or in § 16 of the
Uniform Electronic Transactions Act as in effect in any relevant jurisdiction,
the Debtor shall promptly notify the Secured Party thereof and, at the request
of the Secured Party, shall take such action as the Secured Party may reasonably
request to vest in the Secured Party or its Representative control, under §
9-105 of the Uniform Commercial Code, of such Electronic Chattel Paper or
control under Section 201 of the federal Electronic Signatures in Global and
National Commerce Act or, as the case may be, § 16 of the Uniform Electronic
Transactions Act, as so in effect in such jurisdiction, of such transferable
record. The Secured Party agrees with the Debtor that the Secured Party will
arrange, pursuant to procedures satisfactory to the Secured Party and so long as
such procedures will not result in the Secured Party’s loss of control, for the
Debtor to make alterations to the Electronic Chattel Paper or transferable
record permitted under UCC § 9-105 or, as the case may be, Section 201 of the
federal Electronic Signatures in Global and National Commerce Act or § 16 of the
Uniform Electronic Transactions Act for a party in control to make without loss
of control, unless an Event of Default has occurred and is continuing or would
occur after taking into account any action by the Debtor with respect to such
Electronic Chattel Paper or transferable record.

 

f. Letter-of-Credit Rights. If the Debtor is at any time a beneficiary under a
letter of credit now or hereafter issued in favor of the Debtor, the Debtor
shall promptly notify the Secured Party thereof and, at the request and option
of the Secured Party, the Debtor shall, pursuant to an agreement in form and
substance satisfactory to the Secured Party, either (i) arrange for the issuer
and any confirmer of such letter of credit to consent to an assignment to the
Secured Party of the proceeds of any drawing under the letter of credit or (ii)
arrange for the Secured Party to become the transferee beneficiary of the letter
of credit; provided, however, that in the absence of an Event of Default, the
proceeds of any drawing under the letter of credit shall be released to the
Debtor.

 

g. Commercial Tort Claims. If the Debtor shall at any time hold or acquire a
Commercial Tort Claim in addition to the Commercial Tort Claims, if any,
identified on the Perfection Certificate attached hereto, the Debtor shall
immediately notify the Secured Party in a writing signed by the Debtor of the
brief details thereof and grant to the Secured Party in such writing a security
interest therein and in the proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance satisfactory to the
Secured Party.

 

h. Patents, Trademarks, Copyrights. The Debtor: (i) will, at its expense,
execute, deliver, file and record (in such manner and form as the Secured Party
shall require), or permit the Secured Party to file and record, such
assignments, cover sheet statements and other instruments and documents
(including without limitation this Agreement) in such offices (including without
limitation the United States Patent and Trademark Office and the United States
Copyright Office) as the Secured Party may reasonably deem necessary or
appropriate in

 

6



--------------------------------------------------------------------------------

order to perfect and preserve the rights and interests granted to the Secured
Party hereunder; (ii) hereby authorizes the Secured Party, and appoints the
Secured Party as the Debtor’s attorney-in-fact, to execute, file and record such
instruments and documents and any other instruments or documents related thereto
without the signature of the Debtor where permitted by law; and (iii) agrees to
do such further acts and things, and to execute and deliver to the Secured Party
such additional instruments and documents, as the Secured Party may reasonably
require to carry into effect the purposes of this Agreement or to better assure
and confirm unto the Secured Party its respective rights, powers and remedies
hereunder. In addition to the foregoing, at the request of Secured Party, Debtor
will register any material unregistered copyrights with the United States
Copyright Office.

 

i. Government Receivables. The Debtor agrees to take all steps necessary to
protect Secured Party’s interest in the Collateral under the Federal Assignment
of Claims Act, the UCC and all other applicable state or local statutes or
ordinances and deliver to Secured Party appropriately endorsed, any Instrument
or Chattel Paper connected with any receivable arising out of contracts between
Debtor and the United States, any state or any department, agency or
instrumentality of any of them.

 

j. Other Actions as to Any and All Collateral. The Debtor further agrees to take
any other action reasonably requested by the Secured Party to ensure the
attachment, perfection and second priority of (subject only to the prior Lien of
the Agent pursuant to the Senior Credit Agreement), and the ability of the
Secured Party to enforce, the Secured Party’s security interest in any and all
of the Collateral including, without limitation, (i) executing, delivering and,
where appropriate, filing financing statements and amendments relating thereto
under the Uniform Commercial Code, to the extent, if any, that the Debtor’s
signature thereon is required therefor, (ii) causing the Secured Party’s name to
be noted as secured party on any certificate of title for a titled Good if such
notation is a condition to attachment, perfection or priority of, or ability of
the Secured Party to enforce, the Secured Party’s security interest in such
Collateral, (iii) complying with any provision of any statute, regulation or
treaty of the United States as to any Collateral if compliance with such
provision is a condition to attachment, perfection or priority of, or ability of
the Secured Party to enforce, the Secured Party’s security interest in such
Collateral, (iv) obtaining governmental and other third party consents and
approvals, including without limitation any consent of any licensor, lessor or
other person obligated on Collateral, (v) obtaining waivers from mortgagees and
landlords in form and substance satisfactory to the Secured Party and (vi)
taking all actions required by any earlier versions of the Uniform Commercial
Code or by other law, as applicable in any relevant Uniform Commercial Code
jurisdiction, or by other law as applicable in any foreign jurisdiction.

 

3.3 Relation to Other Security Documents.

 

a. The provisions of this Agreement supplement the provisions of any real estate
mortgage or deed of trust granted by the Debtor to the Secured Party and
securing the payment or performance of any of the Obligations. Nothing contained
in any such real estate mortgage or deed of trust shall derogate from any of the
rights or remedies of the Secured Party hereunder.

 

7



--------------------------------------------------------------------------------

b. Concurrently herewith the Debtor is also executing and delivering to the
Secured Party that certain Security Agreement - Intellectual Property pursuant
to which the Debtor is granting to the Secured Party a security interest in
certain Collateral consisting of copyrights, patents and patent rights and
trademarks, service marks and trademark and service mark rights, together with
the goodwill appurtenant thereto. The provisions of the Security Agreement -
Intellectual Property are supplemental to the provisions of this Agreement, and
nothing contained in the Security Agreement - Intellectual Property shall
derogate from any of the rights or remedies of the Secured Party hereunder, nor
shall anything contained in the Security Agreement - Intellectual Property be
deemed to prevent or extend the time of attachment or perfection of any security
interest in such Collateral created hereby.

 

4. Representations and Warranties.

 

4.1 Debtor’s Legal Status. The Debtor has previously delivered to the Secured
Party a certificate signed by the Debtor and entitled “Perfection Certificate”
(the “Perfection Certificate”), a copy of which is attached hereto. The Debtor
represents and warrants to the Secured Party as follows: (i) the Debtor’s exact
legal name is that indicated on the Perfection Certificate and on the signature
page hereof, (ii) the Debtor is an organization of the type and organized solely
in the jurisdiction set forth in the Perfection Certificate, (iii) the
Perfection Certificate accurately sets forth the Debtor’s organizational
identification number or accurately states that the Debtor has none, (iv) the
Perfection Certificate accurately sets forth the Debtor’s place of business or,
if more than one, its chief executive office as well as the Debtor’s mailing
address if different and (v) all other information set forth on the Perfection
Certificate pertaining to the Debtor is accurate and complete.

 

4.2 Collateral. The Debtor further represents and warrants to the Secured Party
as follows: (i) the Debtor is the owner of or has other rights in or power to
transfer the Collateral, free from any adverse Lien, except for the security
interest created by this Agreement and the other Permitted Liens (ii) none of
the Collateral constitutes, or is the Proceeds of, “farm products” as defined in
§ 9-102(a)(34) of the Uniform Commercial Code of the State, (iii) except for as
set forth on Attachment 7 of the Perfection Certificate, none of the Account
Debtors or other persons obligated on any of the Collateral is a governmental
authority subject to the Federal Assignment of Claims Act or like federal, state
or local statute or rule in respect of such Collateral, (iv) except as set forth
in item 9 of the Perfection Certificate, the Debtor holds no Commercial Tort
Claim; (v) the Debtor will keep and maintain complete and accurate records
concerning the Collateral, at its principal executive office (or at such other
place(s) of business as the Secured Party may approve in writing); and (vi) the
Debtor will permit representatives of the Secured Party, at any time during
normal business hours, upon reasonable notice, to examine and inspect the
Collateral and to make copies and abstracts of any records regarding the same.

 

5. Covenants.

 

5.1 Debtor’s Legal Status. The Debtor covenants with the Secured Party as
follows: (a) without providing at least 30 days prior written notice to the
Secured Party, the Debtor will not change its name, its place of business or, if
more than one, chief executive office, or its mailing address or organizational
identification number if it has one, (b) if the Debtor does not have an
organizational identification number and later obtains one, the Debtor shall
forthwith

 

8



--------------------------------------------------------------------------------

notify the Secured Party of such organizational identification number, and (c)
the Debtor will not change its type of organization, jurisdiction of
organization or other legal structure.

 

5.2 Collateral. The Debtor further covenants with the Secured Party as follows:
(i) the Collateral, to the extent not delivered to the Secured Party pursuant to
Section 3, will be kept at those locations listed on the Perfection Certificate
and the Debtor will not remove the Collateral (other than inventory in the
ordinary course of business) from such locations, without providing at least 30
days’ prior written notice to the Secured Party, (ii) except for the security
interest herein granted and other Permitted Liens, the Debtor shall be the owner
of or have other rights in the Collateral free from any Lien, and the Debtor
shall defend the same against all claims and demands of all persons at any time
claiming the same or any interests therein adverse to the Secured Party, (iii)
the Debtor shall not pledge, mortgage or create, or suffer to exist a Lien on
the Collateral in favor of any person other than the Secured Party except for
Permitted Liens, (iv) the Debtor will keep the Collateral in good order and
repair and will not use the same in violation of law or any policy of insurance
thereon, (v) the Debtor will permit the Secured Party, or its designee, to
inspect the Collateral at any reasonable time, wherever located, (vi) the Debtor
will pay promptly when due all taxes, assessments, governmental charges and
levies upon the Collateral or incurred in connection with the use or operation
of such Collateral or incurred in connection with this Agreement except any
being contested in good faith and for which adequate reserves in accordance with
GAAP have been provided, and (iv) the Debtor will not sell or otherwise dispose,
or offer to sell or otherwise dispose, of the Collateral or any interest therein
except for dispositions permitted by the Note Purchase Agreement.

 

5.3 Insurance.

 

a. Maintenance of Insurance. The Debtor covenants that it will maintain with
financially sound and reputable insurers insurance with respect to its
properties and business against such casualties and contingencies as shall be in
accordance with general practices of businesses engaged in similar activities in
similar geographic areas. Such insurance shall be in such minimum amounts that
the Debtor will not be deemed a co-insurer under applicable insurance laws,
regulations and policies and otherwise shall be in such amounts, contain such
terms, be in such forms and be for such periods as may be reasonably
satisfactory to the Secured Party. In addition, all such insurance shall be
payable to the Secured Party as loss payee (subject to the Senior Subordination
Agreement). Without limiting the foregoing, the Debtor will (i) keep all of its
physical property insured with casualty or physical hazard insurance on an “all
risks” basis, with broad form flood and earthquake coverages and electronic data
processing coverage, with a full replacement cost endorsement and an “agreed
amount” clause in an amount equal to 100% of the full replacement cost of such
property, (ii) maintain all such workers’ compensation or similar insurance as
may be required by law and (iii) maintain, in amounts and with deductibles equal
to those generally maintained by businesses engaged in similar activities in
similar geographic areas, general public liability insurance against claims of
bodily injury, death or property damage occurring on, in or about the properties
of the Debtor; business interruption insurance; and product liability insurance.

 

b. Insurance Proceeds. The proceeds of any casualty insurance in respect of any
casualty loss of any of the Collateral shall, subject to the rights, if any, of
other parties with a prior interest in the property covered thereby, (i) so long
as no Event of Default has occurred and

 

9



--------------------------------------------------------------------------------

is continuing and to the extent that the amount of such proceeds is less than
$100,000, be disbursed to the Debtor for direct application by the Debtor solely
to the repair or replacement of the Debtor’s property so damaged or destroyed
and (ii) in all other circumstances, be held by the Secured Party as cash
collateral for the Obligations. Provided that no Default or Event of Default
then exists, upon the Debtor’s request, the Secured Party shall disburse from
time to time all or any part of such proceeds so held as cash collateral, upon
such terms and conditions as the Secured Party may reasonably prescribe, for
direct application by the Debtor solely to the repair or replacement of the
Debtor’s property so damaged or destroyed. If a Default or Event of Default then
exists, the Secured Party shall, at its option either (i) disburse all or any
part of such proceeds so held as cash collateral, upon such terms and conditions
as the Secured Party may reasonably prescribe, for direct application by the
Debtor solely to the repair or replacement of the Debtor’s property so damaged
or destroyed or the Secured Party or (ii) apply all or any part of such proceeds
to the Obligations.

 

c. Notice of Cancellation, Etc. All policies of insurance shall provide for at
least 30 days’ prior written cancellation notice to the Secured Party. In the
event of failure by the Debtor to provide and maintain insurance as herein
provided, the Secured Party may, at its option, provide such insurance and
charge the amount thereof to the Debtor. The Debtor shall furnish the Secured
Party with certificates of insurance and policies evidencing compliance with the
foregoing insurance provision.

 

6. Collateral Protection Expenses: Preservation of Collateral.

 

6.1 Expenses Incurred by Secured Party. In its discretion, the Secured Party may
discharge taxes and other encumbrances at any time levied or placed on any of
the Collateral, make repairs thereto and pay any necessary filing fees or, if
the Debtor fails to do so, insurance premiums. The Debtor agrees to reimburse
the Secured Party on demand for any and all expenditures so made. The Secured
Party shall have no obligation to the Debtor to make any such expenditures, nor
shall the making thereof act as or be deemed to be a waiver or cure of an Event
of Default.

 

6.2 Power of Attorney. The Debtor hereby irrevocably appoints (which appointment
shall create in Secured Party a power coupled with an interest) the Secured
Party the true and lawful attorney for the Debtor, with full power of
substitution, in the name of the Debtor, the Secured Party or otherwise, for the
purposes of carrying out the terms of this Agreement, but at the Debtor’s
expense, to the extent permitted by law (and subject to the terms of the Senior
Subordination Agreement), to exercise, at any time after any Event of Default
has occurred and while it is continuing, any or all of the following powers with
respect to any or all of the Collateral (which powers shall be in addition and
supplemental to any powers, rights and remedies of the Secured Party described
herein) (provided, however, that in the case of clause (viii) below, the powers
set forth therein shall be exercisable whether or not an Event of Default has
occurred):

 

(i) to demand, sue for and collect any and all moneys due or to become due upon
or by virtue thereof; and

 

10



--------------------------------------------------------------------------------

(ii) to receive, take, endorse, assign and deliver any and all checks, notes,
drafts, Documents and other negotiable and non-negotiable Instruments and
Chattel Paper taken or received by the Secured Party in connection therewith;
and

 

(iii) to settle, compromise, discharge, extend, compound, prosecute or defend
any action or proceeding with respect thereto; and

 

(iv) to sell, transfer, assign or otherwise deal in or with same, or the
proceeds thereof, as fully and effectually as if the Secured Party were the
absolute owner thereof; and

 

(v) to extend the time of payment of any or all thereof and to make any
allowance and other adjustments with reference thereto; and

 

(vi) to discharge any taxes, liens, security interests or other encumbrances at
any time placed thereon;

 

(vii) to take any other action with respect to the Collateral; provided, that
the Secured Party shall give the Debtor not less than ten (10) days’ prior
written notice of the time and place of any sale or other intended disposition
of any of the Collateral, except any Collateral which is perishable or threatens
to decline speedily in value or is of a type customarily sold on a recognized
market. The Secured Party and the Debtor hereby agree that such notice
constitutes “reasonable notification” within the meaning of Section 9-611(c) of
the Uniform Commercial Code, as adopted in the State; and

 

(viii) to the extent that the Debtor’s authorization given in Section 3 is not
sufficient, to file such financing statements with respect hereto, with or
without the Debtor’s signature, or a photocopy of this Agreement in substitution
for a financing statement, as the Secured Party may deem appropriate and to
execute in the Debtor’s name such financing statements and amendments thereto
and continuation statements which may require the Debtor’s signature.

 

6.3 Secured Party’s Obligations and Duties. Anything herein to the contrary
notwithstanding, the Debtor shall remain liable under each contract or agreement
comprised in the Collateral to be observed or performed by the Debtor
thereunder. The Secured Party shall not have any obligation or liability under
any such contract or agreement by reason of or arising out of this Agreement or
the receipt by the Secured Party of any payment relating to any of the
Collateral, nor shall the Secured Party be obligated in any manner to perform
any of the obligations of the Debtor under or pursuant to any such contract or
agreement, to make inquiry as to the nature or sufficiency of any payment
received by the Secured Party in respect of the Collateral or as to the
sufficiency of any performance by any party under any such contract or
agreement, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to the Secured Party or to which the Secured Party may be entitled at
any time or times. The Secured Party’s sole duty with respect to the custody,
safe keeping and physical preservation of the Collateral in its possession,
under § 9-207 of the Uniform Commercial Code of the State or otherwise, shall be
to deal with

 

11



--------------------------------------------------------------------------------

such Collateral in the same manner as the Secured Party deals with similar
property for its own account.

 

6.4 Securities and Deposits. The Secured Party may: at any time following and
during the continuance of an Event of Default, at its option, subject to the
prior rights of the Senior Creditors, transfer to itself or any nominee any
Securities constituting Collateral, receive any income thereon and hold such
income as additional Collateral or apply it to the Obligations. Whether or not
any Obligations are due but subject to the Senior Subordination Agreement, the
Secured Party may following and during the continuance of an Event of Default
demand, sue for, collect, or make any settlement or compromise which it deems
desirable with respect to the Collateral. Regardless of the adequacy of
Collateral or any other security for the Obligations, any deposits or other sums
at any time credited by or due from the Secured Party to the Debtor may at any
time be applied to or set off against any of the Obligations then due and owing.

 

6.5 Notification to Account Debtors and Other Persons Obligated on Collateral.
If an Event of Default shall have occurred and be continuing, the Debtor shall,
at the request of the Secured Party, notify Account Debtors and other persons
obligated on any of the Collateral of the security interest of the Secured Party
in any Account, Chattel Paper, General Intangible, Instrument or other
Collateral and that, subject to the prior rights of the Senior Creditors,
payment thereof is to be made directly to the Secured Party or to any financial
institution designated by the Secured Party as the Secured Party’s
Representative therefor, and the Secured Party may itself, if an Event of
Default shall have occurred and be continuing, without notice to or demand upon
the Debtor, so notify Account Debtors and other persons obligated on Collateral.
After the making of such a request or the giving of any such notification, the
Debtor shall hold any proceeds of collection of Accounts, Chattel Paper, General
Intangibles, Instruments and other Collateral received by the Debtor as trustee
for the Secured Party without commingling the same with other funds of the
Debtor and, subject to the Senior Subordination Agreement, shall turn the same
over to the Secured Party or its Representative in the identical form received,
together with any necessary endorsements or assignments. The Secured Party shall
apply the proceeds of collection of Accounts, Chattel Paper, General
Intangibles, Instruments and other Collateral received by the Secured Party to
the Obligations, such proceeds to be immediately entered after final payment in
cash or other immediately available funds of the items giving rise to them.

 

6.6 No Duty on Secured Party. The powers conferred on the Secured Party
hereunder are solely to protect its interests in the Collateral and shall not
impose any duty upon it to exercise any such powers. The Secured Party shall be
accountable only for the amounts that it actually receives as a result of the
exercise of such powers and neither it nor any of its officers, directors,
employees or agents shall be responsible to the Debtor for any act or failure to
act, except for the Secured Party’s own gross negligence or willful misconduct.

 

7. Remedies Upon Event of Default.

 

7.1 Remedies. If any Event of Default shall have occurred, subject to the Senior
Subordination Agreement, the Secured Party may exercise all of the rights and
remedies of a secured party under the Code (whether or not the Code is in effect
in the jurisdiction where such rights and remedies are exercised) and, in
addition, the Secured Party may, without being

 

12



--------------------------------------------------------------------------------

required to give any notice, except as herein provided or as may be required by
mandatory provisions of law, (a) apply the cash, if any, then held by it as
Collateral in the manner specified in Section 8 hereof, and (b) if there shall
be no such cash or if such cash shall be insufficient to pay all of the
Obligations in full, sell the Collateral, or any part thereof, at public or
private sale, for cash, upon credit or for future delivery, and at such price or
prices as the Secured Party may deem satisfactory. The Secured Party may require
the Debtor to assemble all or any part of the Collateral and make it available
to the Secured Party at a place to be designated by the Secured Party which is
reasonably convenient to the Debtor and the Secured Party. Any holder of a Note
may be the purchaser of any or all of the Collateral so sold at any public sale
(or, if the Collateral is of a type customarily sold in a recognized market or
is of a type which is the subject of widely distributed standard price
quotations, at any private sale) and thereafter hold same, absolutely free from
any right or claim of whatsoever kind. Upon any such sale, the Secured Party
shall have the right to deliver, assign and transfer to the purchaser thereof
the Collateral so sold. Each purchaser at any such sale shall hold the
Collateral so sold absolutely free from any claim or right of whatsoever kind,
including any equity or right of redemption of the Debtor. To the extent
permitted by law, the Debtor hereby specifically waives all rights of
redemption, stay or appraisal which it has or may have under any rule of law or
statute now existing or hereafter adopted. Any such public sale shall be held at
such time or times within ordinary business hours and at such place or places as
the Secured Party may fix in the notice of such sale. At any such sale, the
Collateral may be sold in one lot as an entirety or in separate parcels, as the
Secured Party may determine. The Secured Party shall not be obligated to make
such sale pursuant to any such notice. The Secured Party may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for the
sale, and such sale may be made at any time or place to which the same may be
adjourned. In case of any sale of all or any part of the Collateral on credit or
for future delivery, the Collateral so sold may be retained by the Secured Party
until the selling price is paid by the purchaser thereof, but the Secured Party
shall not incur any liability in the case of the failure of such purchaser to
take up and pay for the Collateral so sold and, in case of any such failure,
such Collateral may again be sold upon like notice. The Secured Party, instead
of exercising the power of sale herein conferred upon it, may proceed by a suit
or suits at law or in equity to foreclose the security interests granted hereby
and sell the Collateral, or any portion thereof, under a judgment or decree of a
court of competent jurisdiction. Secured Party may sell the Collateral without
giving any warranties as to the Collateral. Secured Party may specifically
disclaim any warranties of title or the like. This procedure will not be
considered adversely to affect the commercial reasonableness of any sale of the
Collateral. If Secured Party sells any of the Collateral upon credit, Debtor
will be credited only with payments actually made by the purchaser, received by
Secured Party and applied to the indebtedness of the Purchaser. In the event the
purchaser fails to pay for the Collateral, Secured Party may resell the
Collateral and debtor shall be credited with the proceeds of the sale. In the
event Secured Party purchases any of the Collateral being sold, Secured Party
may pay for the Collateral by crediting some or all of the Obligations of the
Debtor.

 

7.2 Right of Secured Party to Use and Operate Collateral. Upon the occurrence of
an Event of Default but subject to the Senior Subordination Agreement, the
Secured Party shall have the right and power, with or without legal process, to
enter upon the Debtor’s premises, to take possession of all or any part of the
tangible Collateral, and to exclude the Debtor and all persons claiming under
the Debtor wholly or partly therefrom, and thereafter

 

13



--------------------------------------------------------------------------------

to sell the same in accordance herewith and/or hold, store, and/or use, operate,
manage and control the same. Upon any such taking of possession, the Secured
Party may, from time to time, at the expense of the Debtor, make all such
repairs, replacements, alterations, additions and improvements to the Collateral
as the Secured Party may deem proper. In such case, the Secured Party shall have
the right to manage and control the Collateral and to carry on the business and
to exercise all rights and powers of the Debtor in respect thereof as the
Secured Party shall in a commercially reasonably manner deem proper, including
the right to enter into any and all such agreements with respect to the leasing
and/or operation of the Collateral or any part thereof as the Secured Party may
see fit; and the Secured Party shall be entitled to collect and receive all
rents, issues, profits, fees, revenues and other income of the same and every
part thereof. Such rents, issues, profits, fees, revenues and other income shall
be applied to pay the expenses of holding and operating the Collateral and of
conducting the business thereof, and of all maintenance, repairs, replacements,
alterations, additions and improvements, and to make all payments which the
Secured Party may be required or may elect to make, if any, for taxes,
assessments, insurance and other charges upon the Collateral or any part
thereof, and all other payments which the Secured Party may be required or
authorized to make under any provision of this Agreement (including legal costs
and attorneys’ fees). The remainder of such rents, issues, profits, fees,
revenues and other income shall be applied to the payment of the Obligations in
such order or priority as the Secured Party shall determine (subject to the
provisions of Section 8 hereof) and, unless otherwise provided or required by
law or by a court of competent jurisdiction, any surplus shall be paid over to
the Debtor.

 

7.3 Standards for Exercising Remedies. To the extent that applicable law imposes
duties on the Secured Party to exercise remedies in a commercially reasonable
manner, the Debtor acknowledges and agrees that it is not commercially
unreasonable for the Secured Party (a) to fail to incur expenses reasonably
deemed significant by the Secured Party to prepare Collateral for disposition or
otherwise to complete raw material or work in process into finished goods or
other finished products for disposition, (b) to fail to obtain third party
consents for access to Collateral to be disposed of, or to obtain or, if not
required by other law, to fail to obtain governmental or third party consents
for the collection or disposition of Collateral to be collected or disposed of,
(c) to fail to exercise collection remedies against Account Debtors or other
persons obligated on Collateral or to remove liens or encumbrances on or any
adverse claims against Collateral, (d) to exercise collection remedies against
Account Debtors and other persons obligated on Collateral directly or through
the use of collection agencies and other collection specialists, (e) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (f) to
contact other persons, whether or not in the same business as the Debtor, for
expressions of interest in acquiring all or any portion of the Collateral, (g)
to hire one or more professional auctioneers to assist in the disposition of
Collateral, whether or not the Collateral is of a specialized nature, (h) to
dispose of Collateral by utilizing Internet sites that provide for the auction
of assets of the types included in the Collateral or that have the reasonable
capability of doing so, or that match buyers and sellers of assets, (i) to
dispose of assets in wholesale rather than retail markets, (j) to disclaim
disposition warranties, (k) to purchase insurance or credit enhancements to
insure the Secured Party against risks of loss, collection or disposition of
Collateral or to provide to the Secured Party a guaranteed return from the
collection or disposition of Collateral, or (l) to the extent deemed appropriate
by the Secured Party, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist the Secured Party in the

 

14



--------------------------------------------------------------------------------

collection or disposition of any of the Collateral. The Debtor acknowledges that
the purpose of this Section 7.3 is to provide non-exhaustive indications of what
actions or omissions by the Secured Party would not be commercially unreasonable
in the Secured Party’s exercise of remedies against the Collateral and that
other actions or omissions by the Secured Party shall not be deemed commercially
unreasonable solely on account of not being indicated in this Section 7.3.
Without limitation upon the foregoing, nothing contained in this Section 7.3
shall be construed to grant any rights to the Debtor or to impose any duties on
the Secured Party that would not have been granted or imposed by this Agreement
or by applicable law in the absence of this Section 7.3.

 

8. Application of Collateral and Proceeds. The proceeds of any sale of, or other
realization upon, all or any part of the Collateral shall be applied in the
following order of priorities:

 

a. first, to pay the expenses of such sale or other realization, and all
expenses, liabilities and advances incurred or made by the Secured Party in
connection therewith, and any other unreimbursed expenses for which the Secured
Party is to be reimbursed pursuant to Section 9 hereof;

 

b. second, to the payment of the Obligations in such order or manner as the
Secured Party, in its sole discretion, shall determine; and

 

c. finally, upon the final payment and satisfaction in full of all of the
Obligations and after making any payments required by Sections 9-608(a)(1)(C) or
9-615(a)(3) of the Uniform Commercial Code of the State, and provided the Debtor
shall remain liable for any after-occurring deficiency in the payment of the
Obligations, to pay to the Debtor, or its successors or assigns, or as a court
of competent jurisdiction may direct, any surplus then remaining from such
proceeds.

 

9. Expenses. The Debtor shall forthwith upon demand pay to the Secured Party the
amount of any and all taxes or other charges or reasonable out-of-pocket
expenses, including the reasonable fees and disbursements of its legal counsel
and the allocated cost of in-house legal services, which the Secured Party may
incur in connection with (i) the collection, sale or other disposition of any of
the Collateral, (ii) the exercise by the Secured Party of any of the powers
conferred upon it hereunder, and/or (iii) any default on the Debtor’s part
hereunder.

 

10. Termination of Security Interests; Release of Collateral; Revival of
Obligations. Upon the repayment and performance in full of all of the
Obligations and the termination of any agreements providing for future funding
by Secured Party, the security interests granted hereby shall terminate and all
rights in the Collateral shall revert to the Debtor. Upon any such termination
of such security interests or release of Collateral, the Secured Party will, at
the Debtor’s expense, to the extent permitted by law, execute and deliver to the
Debtor such documents as the Debtor shall reasonably request to evidence the
termination of such security interests or the release of such Collateral, as the
case may be. If any payment applied by the Secured Party to Obligations is
thereafter set aside, recovered, rescinded or required to be returned for any
reason (including, without limitation, the bankruptcy, insolvency or
reorganization of Debtor or any other obligor), the Obligations to which such
payment was

 

15



--------------------------------------------------------------------------------

applied shall for the purposes of this Agreement be deemed to have continued in
existence, notwithstanding such application, and this Agreement shall be
enforceable as to such Obligations as fully as if such application had never
been made, notwithstanding the surrender of any Note, termination of any
financing statement, or cancellation of any instrument or document.

 

11. Right of Set-Off. In furtherance and not in limitation of any provisions
herein contained, the Debtor hereby agrees that any and all deposits or other
sums at any time claimed by or due from the Secured Party to the Debtor shall at
all times constitute security for the Obligations, and the Secured Party may
exercise any right of set-off against such deposits or other sums as may accrue
or exist hereunder and/or under applicable law.

 

12. Duties of Secured Party. The Secured Party shall have no duty as to the
collection or protection of the Collateral or any income thereon, nor as to the
preservation of rights against prior parties, nor as to the preservation of any
rights pertaining thereto beyond the safe custody thereof.

 

13. Marshalling. The Secured Party shall not be required to marshal any present
or future collateral security (including but not limited to the Collateral) for,
or other assurances of payment of, the Obligations or any of them or to resort
to such collateral security or other assurances of payment in any particular
order, and all of its rights hereunder and in respect of such collateral
security and other assurances of payment shall be cumulative and in addition to
all other rights, however existing or arising. To the extent that it lawfully
may, the Debtor hereby agrees that it will not invoke any law relating to the
marshalling of collateral which might cause delay in or impede the enforcement
of the Secured Party’s rights under this Agreement or under any other instrument
creating or evidencing any of the Obligations or under which any of the
Obligations is outstanding or by which any of the Obligations is secured or
payment thereof is otherwise assured, and, to the extent that it lawfully may,
the Debtor hereby irrevocably waives the benefits of all such laws.

 

14. Miscellaneous.

 

a. Changes in Writing. Neither this Agreement nor any provision hereof may be
changed, waived, discharged or terminated orally but only by a statement in
writing signed by the party against which enforcement of the change, waiver,
discharge or termination is sought.

 

b. Waivers; Non-Exclusive Remedies. No failure on the part of the Secured Party
to exercise, and no delay in exercising, and no course of dealing with respect
to, any right, power or remedy under this Agreement shall operate as a waiver
thereof; nor shall any single or partial exercise by the Secured Party of any
right, power or remedy under this Agreement operate as a waiver thereof; nor
shall any single or partial exercise by the Secured Party of any right, power or
remedy under this Agreement preclude any exercise of any other right, power or
remedy. The remedies in this Agreement are cumulative and are not exclusive of
any other remedies provided by law, in equity or otherwise.

 

c. Assignment. This Agreement may not be assigned by the Debtor without the
Secured Party’s prior written consent, but shall otherwise be binding upon and
inure to the

 

16



--------------------------------------------------------------------------------

benefit of the parties hereto and their respective successors and assigns. In
the event that Secured Party shall transfer all or any portion of the Notes,
Secured Party’s rights hereunder may be exercised by the holder or holders of at
least 51% of the then outstanding principal amount of the Notes; provided that
property constituting a substantial portion of the Collateral may not be
released from the Lien created by this Agreement without the consent of the
holders of 100% of the then outstanding principal amount of the Notes except
upon payment in full of the Obligations.

 

d. Notices. Section 10.4 of the Note Purchase Agreement, as amended from time to
time, is incorporated herein by reference and shall apply to all notices
required hereunder and to any request under Section 9-210 of the Code as if
fully set forth herein.

 

e. Severability. If any provision hereof is held invalid or unenforceable in any
jurisdiction, such provision shall (for purposes of enforcement in such
jurisdiction only) be reduced in scope and effect to the extent necessary to
render same enforceable, and the other provisions hereof shall remain in full
force and effect.

 

f. Governing Law; Consent to Jurisdiction and Venue; Service of Process; Waiver
of Jury Trial. This Agreement shall be governed by, and construed and enforced
in accordance with, the laws of the State without giving effect to conflict of
laws principles thereof, except if and to the extent that the validity or
perfection of any security interest created hereby, or remedies hereunder in
respect of any particular Collateral are required to be governed by the laws of
a jurisdiction other than the State. Regardless of any present or future
domicile of the Debtor, the Debtor hereby submits to the jurisdiction and venue
of the United States District Court for the District of Minnesota, and the
Hennepin County District Court, State of Minnesota, for the purposes of all
legal proceedings arising out of or relating to this Agreement or the
transactions contemplated hereby. The Debtor hereby irrevocably agrees that all
claims in respect of such action or proceeding may be heard and determined in
any such court and irrevocably waives any objection it may now or hereafter have
as to the jurisdiction or venue of any such suit, action or proceeding brought
in such a court or that such court is an inconvenient forum. Nothing herein
shall limit the right of the Secured Party to bring proceedings against the
Debtor in any other court of competent jurisdiction. Any legal proceeding by the
Debtor against Secured Party involving, directly or indirectly, any matter in
any way arising out of, related to, or connected with this Agreement or any
document executed and delivered in connection herewith shall be brought only in
the United States District Court for the District of Minnesota, or the Hennepin
County District Court, State of Minnesota. In the event the Debtor commences any
action in another jurisdiction or venue arising directly or indirectly from the
relationship created by this Agreement, the Secured Party shall be entitled to
have the case transferred to the jurisdiction and venue above-described, or if
such transfer cannot be accomplished under applicable law, to have such case
dismissed. The Debtor hereby consents to service of process by registered mail
delivered in accordance with the provisions of Section 10.4 of the Note Purchase
Agreement or service of process in any other legal manner at the option of the
Secured Party.

 

THE DEBTOR HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL

 

17



--------------------------------------------------------------------------------

PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

g. Section Headings. The headings in this Agreement are for convenience of
reference only, and shall not limit or otherwise affect the meaning or
interpretation of any provision hereof.

 

h. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which shall constitute one and
the same instrument.

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, the Debtor has caused this
Senior Subordinated Security Agreement to be duly executed as of the date first
above written.

 

PW EAGLE, INC.

By:  

/s/ Dobson West

   

Title: Secretary

 

Accepted:

Churchill Capital Partners IV, L.P.

By:  

Churchill Capital IV, L.L.C., its General Partner

By:  

Churchill Capital, Inc. as Managing Agent

By:  

/s/ Mark McDonald

   

Its Partner

 

19



--------------------------------------------------------------------------------

 

EXHIBIT A

 

PERFECTION CERTIFICATE

 

See attached.

 



--------------------------------------------------------------------------------

Perfection Certificate

 

The undersigned, the Chief Executive Officer and Chief Financial Officer of PW
Eagle, Inc., a Minnesota corporation (the “Debtor”), with reference to that
certain Security Agreement between the Debtor and Churchill Capital Partners IV,
L.P., a Delaware limited partnership (the “Secured Party”), hereby certifies to
the Secured Party as follows:

 

1. Name. The exact legal name of the Debtor as that name appears on its Articles
of Incorporation is as follows:

 

2. Other Identifying Factors.

 

(a) The following is the mailing address of the Debtor:

 

(b) If different from its mailing address, the Debtor’s place of business or, if
more than one, its chief executive office is located at the following address:

 

Address

--------------------------------------------------------------------------------

 

County

--------------------------------------------------------------------------------

 

State

--------------------------------------------------------------------------------

                             

 

(c) The following is the type of organization (i.e. corporation, limited
liability Debtor, etc.) of the Debtor:

 

(d) The following is the jurisdiction of the Debtor’s organization:

 

2



--------------------------------------------------------------------------------

(e) The following is the Debtor’s state issued organizational identification
number [state “None” if the state does not issue such a number; note that this
item is not requesting Debtor’s employer identification number]:

 

3. Other Names, Etc.

 

(a) The following is a list of all other names (including trade names or similar
appellations) used by the Debtor, or any other business or organization to which
the Debtor became the successor by merger, consolidation, acquisition, change in
form, nature or jurisdiction of organization or otherwise, now or at any time
during the past five years:

 

(b) Attached hereto as Attachment 3 is the information required in § 2 for any
other business or organization to which the Debtor became the successor by
merger, consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise, now or at any time during the past five years:

 

4. Other Current Locations.

 

(a) The following are all other locations in the United States of America in
which the Debtor maintains any books or records relating to any of the
Collateral consisting of Accounts, Instruments, Chattel Paper, General
Intangibles or mobile Goods:

 

Address

--------------------------------------------------------------------------------

 

County

--------------------------------------------------------------------------------

 

State

--------------------------------------------------------------------------------

                             

 

(b) The following are all other places of business of the Debtor in the United
States of America:

 

Address

--------------------------------------------------------------------------------

 

County

--------------------------------------------------------------------------------

 

State

--------------------------------------------------------------------------------

                             

 

3



--------------------------------------------------------------------------------

(c) The following are all other locations in the United States of America where
any of the Collateral consisting of Inventory or Equipment is located:

 

Address

--------------------------------------------------------------------------------

 

County

--------------------------------------------------------------------------------

 

State

--------------------------------------------------------------------------------

                             

 

(d) The following are all the lessees, consignees, warehousemen or purchasers of
Chattel Paper, which have possession or are intended to have possession of any
of the Collateral consisting of Instruments, Chattel Paper, Inventory or
Equipment:

 

Name

--------------------------------------------------------------------------------

 

Mailing Address

--------------------------------------------------------------------------------

 

County

--------------------------------------------------------------------------------

   State


--------------------------------------------------------------------------------

                                            

 

5. Prior Locations.

 

(a) Set forth below is the information required by § 4(a) or (b) with respect to
each location or place of business previously maintained by the Debtor at any
time during the past five years in a state in which the Debtor has previously
maintained a location or place of business at any time during the past four
months:

 

Address

--------------------------------------------------------------------------------

 

County

--------------------------------------------------------------------------------

 

State

--------------------------------------------------------------------------------

                             

 

4



--------------------------------------------------------------------------------

(b) Set forth below is the information required by § 4(c) or (d) with respect to
each other location at which, or other person or entity with which, any of the
Collateral consisting of Inventory or Equipment has been previously held at any
time during the past twelve months:

 

Address

--------------------------------------------------------------------------------

 

County

--------------------------------------------------------------------------------

 

State

--------------------------------------------------------------------------------

                             

 

6. Fixtures. Attached hereto as Attachment 6 is a legal description for each
parcel of real property in which any of the Collateral consisting of Fixtures
are or are to be located and the name and address of each real estate recording
office where a mortgage on the real estate on which such Fixtures are or are to
be located would be recorded.

 

7. Unusual Transactions. Except for those purchases, acquisitions and other
transactions described on Attachment 3 or on Attachment 7 attached hereto, all
of the Collateral has been originated by the Debtor in the ordinary course of
the Debtor’s business or consists of Goods which have been acquired by the
Debtor in the ordinary course from a person in the business of selling Goods of
that kind. Attachment 7 further sets forth each Person obligated on any of the
Collateral who is subject to the Federal Assignment of Claims Act or a like
federal, state or local statute or rule in respect of such Collateral.

 

8. Search Reports. Attached hereto as Attachment 8(A) is a true copy of a file
search report from the Uniform Commercial Code filing officer (or, if such
officer does not issue such reports, from an experienced Uniform Commercial Code
search organization acceptable to the Secured Party) (i) in each jurisdiction
identified in § 2(d) or in §§ 4 or 5 with respect to each name set forth in §§ 1
or 3, (ii) from each filing officer in each real estate recording office
identified on Attachment 6 with respect to real estate on which Collateral
consisting of Fixtures are or are to be located and (iii) in each jurisdiction
in which any of the transactions described in Attachment 3 or 7 took place with
respect to the legal name of the person from which the Debtor purchased or
otherwise acquired any of the Collateral. Attached hereto as Attachment 8(B) is
a true copy of each financing statement or other filing identified in such file
search reports.

 

5



--------------------------------------------------------------------------------

9. Commercial Tort Claims. Set forth below are brief descriptions of all
Commercial Tort Claims held by Debtor as of the date of this Perfection
Certificate:

 

IN WITNESS WHEREOF, we have hereunto signed this Certificate on March         ,
2004.

 

 

                                             , Chief Executive Officer

 

 

                                             , Chief Executive Officer

 

6



--------------------------------------------------------------------------------

 

Attachment 3 to Perfection Certificate

 

Predecessor Entity Information

 



--------------------------------------------------------------------------------

 

Attachment 6 to Perfection Certificate

 

Legal Descriptions

 

2



--------------------------------------------------------------------------------

 

Attachment 7 to Perfection Certificate

 

Unusual Transactions

 

3



--------------------------------------------------------------------------------

 

Attachment 8A to Perfection Certificate

 

Search Results

 

4



--------------------------------------------------------------------------------

 

Attachment 8B to Perfection Certificate

 

Existing Financing Statements

 

5